Name: Commission Regulation (EC) No 2386/95 of 11 October 1995 authorizing Austria not to apply in certain areas the measures provided for in Council Regulation (EEC) No 1442/88 on the granting, for the 1988/89 to 1995/96 wine years, of permanent abandonment premiums in respect of vine-growing areas
 Type: Regulation
 Subject Matter: agricultural activity;  European Union law;  trade policy;  Europe;  agricultural structures and production
 Date Published: nan

 12. 10 . 95 EN Official Journal of the European Communities No L 244/49 COMMISSION REGULATION (EC) No 2386/95 of 11 October 1995 authorizing Austria not to apply in certain areas the measures provided for in Council Regulation (EEC) No 1442/88 on the granting, for the 1988/89 to 1995/96 wine years, of permanent abandonment premiums in respect of vine-growing areas THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Act of Accession of Austria, Finland and Sweden , Having regard to Commission Regulation (EEC) No 1442/88 of 24 May 1988 on the granting, for the 1988 /89 to 1995/96 wine years, of permanent abandonment premiums in respect of vine-growing areas ('), as last amended by Regulation (EC) No 1548/95 (2), and in parti ­ cular Article 12 ( 1 ) thereof, Whereas Austria has submitted a reasoned application for all areas under vines on slopes with a gradient greater than or equal to 26 % and in the Bezirke of Oberwart, Giissing and Jennersdorf and the defined region of Vienna to be excluded from the scope of the measures provided for in Regulation (EEC) No 1442/88 ; whereas those areas under vines are high-quality wine-producing areas with tyical characteristics peculiar to Austrian wines ; whereas those areas are a fundamental feature of the landscape of the regions concerned ; whereas support and special encouragement within the framework of national quality policy has been provided for the produc ­ tion of wine on such slopes ; whereas those areas cannot be used for other purposes ; whereas the vine-growing potsntial of those areas is less than 10 % of the national vine-growing potential ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 Pursuant to Article 12 ( 1 ) of Regulation (EEC) No 1442/88 , Austria is hereby authorized not to apply the measures for the permanent abandonment of vine ­ growing areas provided for in that Regulation :  in all areas under vines on slopes with a gradient greater than or equal to 26 %,  in the areas under vines in the Bezirke of Oberwart, Giissing and Jennersdorf, and  in the defined region of Vienna. Article 2 Thi &gt; Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 October 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 132, 28 . 5 . 1988 , p. 3 . (*) OJ No L 148 , 30. 6. 1995, p. 36.